Citation Nr: 0110923
Decision Date: 04/13/01	Archive Date: 05/21/01

Citation Nr: 0110923	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-15 425	)	DATE APR 13, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision rendered 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On March 13, 2000, the 
Board entered a decision that denied entitlement to an 
increased rating for chronic lumbosacral strain and also 
denied entitlement to an increased rating for hypertension.   


ORDER TO VACATE

As noted above, on March 13, 2000, the Board issued a 
decision denying two increased rating claims.  On March 28, 
2000, the Board received a Motion for Reconsideration from 
the veteran along with additional evidence and a request for 
a Board hearing.  The veteran expressly limited his motion to 
the lumbosacral strain issue.  On June 7, 2000, the Vice 
Chairman of the Board denied the Motion for Reconsideration.  
However, the Vice Chairman indicated that since the record 
was incomplete at the time of the March 13, 2000, Board 
decision, that decision (as it pertained to the lumbosacral 
strain issue) would be vacated and a new decision prepared.  
The veteran subsequently offered testimony at a Board video-
conference hearing in February 2001.  Therefore, the Board's 
March 13, 2000, decision is hereby vacated only to the extent 
that it addressed the issue of entitlement to an increased 
rating for chronic lumbosacral strain.  See 38 C.F.R. 20.904 
(2000).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



Citation Nr: 0006707	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO), which denied the benefits sought on appeal.  That 
rating decision denied a claim for an increase for chronic 
lumbosacral strain, which at that time was evaluated as 10 
percent disabling; and denied a claim for an increase for 
hypertension.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  The veteran's chronic lumbosacral strain is manifested by 
complaints of pain;  flexion is to 90 degrees with pain; 
range of hyperextension is normal, with pain; lateral flexion 
and rotational movement are full without pain; paraspinal 
muscles are nontender; straight leg raises are negative; deep 
tendon reflexes are normal; lower extremity strength is 5/5; 
findings are consistent with muscular spasm; and there are no 
abnormal X-ray findings.  There are no abnormal cardiac 
findings.

3.  The veteran's hypertension is manifested by diastolic 
pressures which are predominately less than 100; there are no 
diagnosed symptoms stemming from his hypertension; and there 
are no abnormal cardiac findings.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for chronic 
lumbosacral strain beyond 20 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1999).

2.  The criteria for an increased evaluation for hypertension 
beyond 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.104, Part 4, Diagnostic 
Code 7101 (1997-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected disabilities 
of chronic lumbosacral strain and hypertension are both worse 
than their currently assigned respective evaluations reflect.  
He thereby claims entitlement to a higher evaluation for 
each.  

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided recent VA examinations to evaluate his service-
connected chronic lumbosacral strain and hypertension, and 
various treatment records have been obtained.  There is no 
indication of any additional pertinent records that have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected chronic lumbosacral strain and 
hypertension.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board must also consider the history of the veteran's injury, 
as well as the current clinical manifestations of its 
residuals and the overall effect that the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Chronic Lumbosacral Strain

Service connection is in effect for chronic lumbosacral 
strain, rated as 20 percent disabling under the provisions of 
Diagnostic Code 5295 of the Rating Schedule.

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  Under 
Diagnostic Code 5292, a 20 percent evaluation encompasses 
situations in which there is moderate limitation of motion of 
the lumbar spine.  A 40 percent evaluation is warranted when 
there is evidence of severe limitation of motion of the 
lumbar spine.

During VA examinations in February and August 1997, the 
veteran reported generally similar complaints of recurrent or 
essentially chronic low back pain, which intermittently 
became more severe with intermittent acute episodes.  He 
reported that he avoided all lifting of more than about 10 or 
15 pounds due to resulting low back pain.  He reported that 
his activities had been much reduced or discontinued due to 
the symptoms.  He indicated that prolonged sitting or 
standing, or heavy lifting caused an increase in symptoms.  

During physical examination in February 1997, the veteran 
indicated that the site of his pain was in the low lumbar 
spine and paravertebral muscles.  The veteran had a normal 
spinal curvature.  He denied tenderness to punch over the 
vertebra, and had some mild tenderness over the lumbar 
paravertebral muscles; but no spasm was palpable.  There was 
a full range of motion of the lumbosacral spine, but he 
reported complaints of pain in the lumbar paravertebral 
muscles on forward flexion beyond 60 degrees.  He manifested 
some mild pain in those muscles with full hyperextension.  
Lateral flexion, and rotational movements were asymptomatic.  
Straight leg raising was negative bilaterally.  The diagnosis 
was chronic lumbosacral strain with chronic myalgia.  X-rays 
taken of the lumbosacral spine at the February 1997 
examination revealed no abnormality.  

During physical examination in August 1997, there was also 
back pain at the low lumbar area, with similar findings as 
during the February 1997 VA examination.  Additionally, the 
veteran was able to forward flex to 90 degrees, with 
complaints of pain in the low lumbar area.  Again, as in 
February 1997, he was able to fully hyperextend, but with 
pain in the lumbar area and lumbar paravertebral muscles.  No 
complaints of pain was evidenced on full lateral flexion and 
rotational movement.  The diagnosis was chronic lumbosacral 
strain, symptomatic with chronic myalgia.  The examiner 
concluded the August 1997 examination report with an opinion 
that the veteran's functional loss secondary to low back pain 
was moderate to moderately severe.

There are various VA and private medical records reflecting 
treatment in the late 1990's through 1997 for different 
medical conditions and disorders, including back 
symptomatology.  

During a December 1998 VA examination of the veteran's low 
back disability, he complained of an increased severity of 
symptoms over the previous year, with chronic low back pain 
with episodes that were variable.  The symptoms were 
currently particularly escalated by any shocking or bumping 
type feeling such as jumping or running.  He reported 
episodes of pain radiation into his left hip.  He reported 
that he had reduced his activities and avoided lifting heavy 
weights.  On examination of the back, flexion was to 90 
degrees with complaints of pain.  The veteran indicated that 
the site of his symptoms was in the right paraspinal muscle 
at L5; otherwise the paraspinal muscles were nontender and 
the back was straight and the spine showed no tenderness.  
Straight leg raises were negative, deep tendon reflexes were 
normal, and lower extremity strength was 5/5.  The report 
contains an impression of chronic low back strain, variable 
episodes; examination was consistent with muscular spasm with 
occasional possible nerve root irritation in the S1 
distribution on the left.  Functional loss due to pain was 
considered mild.  Functional loss due to weakness was 
considered minimal. 

In considering the veteran's claim for an increased rating 
for his low back disability, the Board has no reason to 
dispute his assertions, and testimony at his June 1997 
hearing, regarding his low back pain and the effect of his 
disability on his functioning.  The Board finds, however, 
that in light of the evidence discussed above, the 20 percent 
disability evaluation for the low back disability is 
appropriate, and an increase is not warranted.  The Board 
notes in this regard that during recent examination, the 
clinical findings show that the veteran's service-connected 
back disability was manifested by complaints of chronic low 
back pain; and forward flexion of 90 degrees and full 
hyperextension, albeit with complaints of lumbar area 
paravertebral muscle pain on those motions.  Full lateral 
flexion and rotational movement was accomplished without 
complaints of pain.  

Under Diagnostic Code 5295, lumbosacral strain warrants a 20 
percent evaluation for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position.  The examiner in the December 1998 examination 
opined that examination findings were consistent with 
muscular spasm.  After examination, the examiner also opined 
that functional loss due to pain was mild; and due to 
weakness, was minimal.  There is no clinical evidence of 
severe symptoms to warrant an evaluation in excess of 20 
percent under Diagnostic Code 5295.  In this regard, there is 
no evidence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
Further, there is no evidence of abnormal mobility on forced 
motion.  Moreover, there is no evidence of a disability 
picture reflective of severe limitation of motion of the 
lumbar spine, which is required for an increase under 
Diagnostic Code 5292.  

In view of the reasoning above, the Board is of the opinion 
that the preponderance of the evidence is against entitlement 
to an evaluation for chronic lumbosacral strain in excess of 
the currently assigned 20 percent.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Again, however, the Board finds it 
noteworthy that on examination in 1998, the examiner recorded 
that functional loss due to pain was considered mild; and 
functional loss due to weakness was considered minimal.  In 
addition, muscle strength in the lower extremities was 
reported as 5/5.  The foregoing considerations, in the 
Board's view, are found to rather persuasively militate 
against the existence of sufficient disablement, relative to 
the veteran's service-connected low back disability, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

Hypertension

Service connection was granted for hypertension in June 1996, 
and a 10 percent evaluation was assigned, effective from 
February 16, 1996.  This decision was made on the basis that 
hypertension was diagnosed during service.  

On VA examination in February 1997, the veteran's blood 
pressure was initially recorded as 160/92 sitting, on 
medication.  While standing, the veteran's blood pressure 
measurement was repeated, and recorded as 160/92.  Blood 
pressure measurement was repeated again while sitting, and 
recorded as 160/100.  On cardiovascular examination, the 
precordium was quiet; no murmurs were heard and the veteran 
had a normal sinus rhythm and normal heart sounds.  
Peripheral pulses were strong.  The diagnosis was 
hypertension, under treatment, asymptomatic.

VA outpatient treatment records dated in 1996 and 1997 show 
blood pressure readings taken on several occasions.  In March 
1996, the veteran's blood pressure was noted to be 156/93.  
In April 1996, blood pressure was recorded as 153/90, and 
later that month as 131/76.  Blood pressure was recorded as 
151/94 in July 1996; 146/87 in September 1996; 126/80 in 
December 1996; 136/76 in January 1997; and 156/102 in June 
1997.  A private medical record of June 1997 shows a blood 
pressure reading of 140/90.
    
During an August 1997 VA examination, the examiner noted that 
the veteran's medication had been increased, but that his 
hypertension remained "asymptomatic" and the veteran did 
not have any cardiovascular symptomatology.  The veteran's 
blood pressure was initially recorded as 133/76.  Measurement 
was repeated and recorded as 129/80, standing; and 126/74, 
sitting.  On cardiovascular examination, the precordium was 
quiet; sinus rhythm was normal; no murmurs were heard; heart 
sounds were normal; and peripheral pulses were strong 
throughout.  The impression was asymptomatic hypertension.

During a December 1998 VA examination, the veteran reported 
that his blood pressure was not well controlled on the day of 
the examination due to his back pain, and that usually was 
lower and well controlled.  During the examination, the 
veteran's blood pressure was initially recorded as 153/94.  
Measurement was repeated and recorded as 161/105, standing; 
and 148/107, sitting.  On cardiovascular examination, the 
veteran had a regular rate and rhythm, with no murmurs.  The 
impression was hypertension, treated.

On January 12, 1998, new regulations promulgated by VA for 
rating diseases of the cardiovascular system became 
effective.  38 C.F.R. §§ 4.100, 4.101, 4.104; see Federal 
Register, Vol. 62, No. 238, January 12, 1998, pages 65207- 
65224.  The holding of The Court in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), requires that the veteran's claim be 
considered under both the old and the new criteria, with the 
most favorable version applied.  The RO has considered this 
claim under the old and new rating criteria and the Board 
will do likewise.

Under the current regulations in effect, the veteran is in 
receipt of a 10 percent rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
which is manifested by diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more; or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  A 20 percent disability rating 
is warranted for hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.   A 40 percent disability rating 
is warranted for hypertensive vascular disease with diastolic 
pressure predominantly 120 or more.

Under the regulations in effect prior to January 12, 1998, 
the assignment of a 10 percent evaluation for hypertensive 
vascular disease was warranted for diastolic pressure 
predominantly 100 or more.  A 20 percent evaluation was 
warranted for diastolic pressure predominantly 110 or more 
with definite symptoms.  A 40 percent rating was warranted 
when diastolic pressure was predominantly 120 or more and 
moderately severe symptoms were demonstrated.  38 C.F.R. § 
4.104, Diagnostic Code 7101. For the 40 percent rating, 
careful attention was to be observed with regard to diagnosis 
and repeated blood pressure readings. Id., Note 2.

The veteran contends that the severity of his hypertension 
warrants an increased rating in excess of the currently 
assigned 10 percent rating.  Although there is a high blood 
pressure reading of 107 during the December 1998 VA 
examination, the  veteran's diastolic blood pressure readings 
from 1996 to 1998 were predominately less than 100.  His 
diastolic blood pressure readings are certainly less than 
110, which is required under Diagnostic Code 7101 for an 
increase.  Essentially all findings taken during clinical 
visits in 1996 and 1997 were below 100.  Thus a rating beyond 
10 percent is not warranted.  The Board notes that on his 
recent VA examination in December 1998, the veteran reported 
that his blood pressure readings were usually less than that 
measured during that examination.  Even at that time, when a 
high reading of 107 for diastolic blood pressure was made, 
the veteran did not approximate the criteria necessary for an 
increase.

The veteran has testified that due to his high blood 
pressure, he has nervous symptoms, is sometimes shaky, and 
his temperament is affected.  He has also indicated that he 
sometimes hyperventilates, has chest pains, and has blood in 
his urine due to his high blood pressure.  However, the 
medical evidence has not  associated any such symptoms to his 
hypertension; and shows that the veteran has no residual 
symptoms associated with the hypertension.  Thus, there is no 
clinical evidence showing that a rating beyond the current 10 
percent is warranted for his service-connected hypertension.  
Accordingly, the Board finds by a preponderance of the 
evidence that an evaluation in excess of 10 percent for 
hypertension is not warranted under the criteria in effect 
prior to, or subsequent to, the change in regulatory criteria 
in January 1998.



Conclusion

With respect to the two issues on appeal here, the Board has 
also considered other provisions.  The Board has considered 
the provisions of 38 C.F.R. § 4.7, which provide that 
situations in which there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected low back disability or hypertension, more 
closely approximate those required for a higher rating under 
any applicable Diagnostic Code.  Accordingly, the Board is 
unable to identify a reasonable basis for a grant of the 
benefits sought in this appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 
5295, 5292.

With respect to the two issues on appeal here, the Board has 
determined that there is nothing in the record to indicate 
that the rating schedule is not adequate for evaluating the 
veteran's two disabilities on appeal here, and that there is 
no showing that a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an 
extra-schedular rating is necessary.  See Bagwell v Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).









ORDER

An increased evaluation for chronic lumbosacral strain is 
denied.

An increased evaluation for hypertension is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

